Title: [Diary entry: 18 March 1785]
From: Washington, George
To: 

Friday 18th. Mercury at 38 in the Morning—42 at Noon and 44 at Night.  Wind Southerly all day—very lowering in the forenoon. Soon after 12 Oclock there began a light mixture of Snow & rain, which continued through the day; encreasing as it advanced. I went to my Dogue run Plantation to make choice of the size, & to direct the taking up of Pine trees, for my two wildernesses. Brought 3 waggon load of them home, and planted every other hole round the Walks in them. Began with that on the right, which was planted before the wet fell, & better planted; that is with more pains the other (on the left) being hurried more and the ground wet and sticky. Also planted 20 Pine trees in the lines of Trees by the sides of the Serpentine roads to the House. Received from Mr. Josh. Parke of Norfolk a box containing young trees of the live oak and 10 Acorns which I presume is from the same sort of Trees. A good deal of rain fell in the Night.